Citation Nr: 1003347	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  04-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1953 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in April 2008, 
which vacated a March 2006 Board decision denying service 
connection for PTSD and remanded the case for readjudication.  
This matter initially arose from a September 2003 rating 
decision by the Huntington, West Virginia Regional Office 
(RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal. 

The Veteran alleges that he has PTSD as a result of a 
personal assault during military service.  

In a May 2008 decision, the Court determined that a remand of 
this case is necessary because the RO, in its August 2002 
notice letter, failed to provide adequate notice as to the 
alternative evidence which may be submitted to support a PTSD 
claim based on personal assault pursuant to 38 C.F.R. § 
3.304(f)(3) (2006).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor.  The Veteran 
should also be allowed the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f).  In fact, recently, in 
Bradford v. Nicholson, 20 Vet. App. 200 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that 38 
C.F.R. § 3.304(f) "unequivocally" provides that VA cannot 
deny a PTSD claim without first providing the requisite 
notice discussed above.  See also Patton v. West, 12 Vet. 
App. 272, 281-82 (1999) (noting that the RO must send the 
claimant a "special PTSD personal-assault letter" and 
questionnaire to assist VA in identifying alternative sources 
of evidence to establish an in-service stressor).  Finally, 
the Court most recently emphasized that in claims of service 
connection for PTSD based on in-service personal assault, the 
VA has a heightened burden of VCAA notification.  Gallegos v. 
Peake, No. 05-2920, (U.S. Vet. App. December 31, 2008). 
Therefore, as discussed above, a remand is required for the 
RO (AMC) to provide the Veteran with a specific VCAA notice 
letter necessary for PTSD cases based on in-service personal 
assault.

Furthermore, the Board notes that the Veteran submitted 
additional evidence to the Board in support of his claim in 
October 2009.  Additional new evidence associated with the 
record consists of VA progress reports dated from January to 
February 2006 and personal letters from the Veteran and his 
wife dated in October 2009.  As noted on his October 2009 
response form, the Veteran requested a remand to the agency 
of original jurisdiction for review of this evidence.  As the 
Veteran and his representative have not waived agency of 
original jurisdiction consideration of the evidence submitted 
in October 2009, the case must be remanded for additional 
development.  See 38 C.F.R. § 20.1304(c) (2009).

The claims file further reflects that the Veteran has 
received medical treatment from the VA Medical Center in 
Martinsburg, West Virginia.  However, VA progress notes 
included in the claims file are only dated through April 
2008.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The AMC/RO should obtain and 
associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should send the Veteran 
another VCAA notice letter advising him 
that establishment of service connection 
for PTSD requires: (1) medical evidence 
diagnosing PTSD in accordance with VA 
regulations; (2) credible supporting 
evidence that the claimed in-service 
stressor actually occurred; and (3) 
medical evidence of a link between current 
symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  
In addition, this letter should be 
compliant with 38 C.F.R. § 3.304(f), as 
required for PTSD claims based on in-
service personal assault or harassment.  
See also Gallegos v. Peake, No. 05-2920, 
(U.S. Vet. App. December 31, 2008); 
Bradford v. Nicholson, 20 Vet. App. 200 
(2006).  In particular, the notice must 
advise the Veteran that evidence from 
sources other than the Veteran's service 
records may constitute credible supporting 
evidence of the in-service stressor.  All 
specific examples of alternative sources 
of evidence listed in 38 C.F.R. § 
3.304(f)(3) must be included in the 
notification to the Veteran.  Then allow 
the Veteran the opportunity to furnish 
this type of evidence or advise VA of 
potential sources of such evidence.

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
PTSD since service.  Of particular 
interest are VA records of evaluation 
and/or treatment of the Veteran's PTSD 
from the Martinsburg VAMC after April 
2008.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for PTSD should be reviewed.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



